DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the polyolefin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14 and 17-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP5681523B (English machine translation provided herein).
JP5681523B discloses a film composition comprising a polymer matrix (paragraphs [0013 – 0016]) comprising polyolefin (paragraph [0085 – 0088]), iron (paragraphs [0041]), ferrous sulfate heptahydrate (paragraphs [0060], [0063]), glycerol (paragraphs [0091]) and an electrolyte (since electrolytic iron powder is disclosed, paragraphs [0041]).
	JP5681523B also discloses wherein the composition comprises, with regard to the total weight of the film composition:  greater than or equal to 0.5 and less than or equal to 10.0 wt% of the iron; and/or greater than or equal to 0.5 and less than or equal to 10.0 wt% of the ferrous sulfate heptahydrate; and/or greater than or equal to 0.5 and less than or equal to 10.0 wt% of the glycerol (claim 8, paragraphs [0015 - 0019], [0056], [0082], [0088], [0091]), wherein the film comprises a quantity of the scavengling components of less than or equal to 20.0wt%, with regard to the total weight of the film composition, wherein the quantity of the scavenging components 1s defined as the sum of the weight of the iron, the ferrous sulfate heptahydrate, the glycerol, and the electrolyte (claim 8, paragraphs [0015 - 0019], [0056], [0082], [0088], [0091]), wherein the polymer matrix comprises at least on of polyethylene, polypropylene, or a polyethylene grated compound (paragraphs [0085 – 0088]).
	JP5681523B discloses wherein the film is used in food packaging, wherein the film is a single layer or multi-layer film, wherein the film thickness of greater than or equal to 5 and less than or equal to 200 microns, wherein the film is a multi-layer film comprising the film composition in the layer of the multi-layer film that is adjacent to that an outer layer of the multi-layer film that is or is to be exposed to the environment wherein oxygen scavenging is to be taking place, wherein the layer of the multi- layer film that is adjacent to that outer layer of the multi-layer film that is or is to be exposed to the environment wherein oxygen scavenging is to be taking place consists of the film composition, a package, wherein the comprises an enclosed space for containing a product, wherein at least a section of the walls enclosing that space contains a film comprising the film composition (paragraphs [0089], [0098 – 0103], [0109], 0111]).
JP5681523B wherein the composition comprises, with regard to the total weight of the film composition:  greater than or equal to 0.5 and less than or equal to 5.0 wt% of the iron; and/or greater than or equal to 0.5 and less than or equal to 5.0 wt% of the ferrous sulfate heptahydrate; and/or greater than or equal to 0.5 and less than or equal to 10.0 wt% of the glycerol (claim 8, paragraphs [0015 - 0019], [0056], [0082], [0088], [0091]).
With regards to claim 11, JP5681523B does not disclose wherein the film has an oxygen scavenging performance of greater than 2 mg of oxygen per gram of film.  However, said oxygen scavenging performance is inherent in JP5681523B since JP5681523B discloses the film composition comprising each component as recited in claim 1, see above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP5681523B (English machine translation provided herein) in view of JP2002080647A (English machine translation provided herein).
JP5681523B does not disclose wherein the iron is iron powder with a particle size of 1-100 microns, wherein the film composition comprises up to 2.0 wt% of the electrolyte, wherein the film composition comprises greater than or equal to 0.5 and less than or equal to 2.0wt% of the electrolyte and wherein the electrolyte is sodium chloride.
JP2002080647A discloses a film composition comprising a polymer matrix (paragraphs [0007 - 0008]) comprising polyolefin (paragraph [0017 - 0018]), iron (paragraphs [0012]), ferrous sulfate (paragraphs [0014]), and an electrolyte (paragraphs [0012 - 0013]) wherein the iron is iron powder with a particle size of 1-100 microns (paragraphs [0012]), wherein the film composition comprises up to 2.0 wt% of the electrolyte (paragraphs [0012 – 0013]), wherein the film composition comprises greater than or equal to 0.5 and less than or equal to 2.0wt% of the electrolyte and wherein the electrolyte is sodium chloride (paragraphs [0012 – 0013]) for the purpose of providing improved oxygen scavenging while suppressing generation of hydrogen without generating an offensive odor or a foreign taste (paragraphs [0001], [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the iron is iron powder with a particle size of 1-100 microns, wherein the film composition comprises up to 2.0 wt% of the electrolyte, wherein the film composition comprises greater than or equal to 0.5 and less than or equal to 2.0wt% of the electrolyte and wherein the electrolyte is sodium chloride in JP5681523B in order to provide improved oxygen scavenging while suppressing generation of hydrogen without generating an offensive odor or a foreign taste as taught or suggested by JP2002080647A.
With regards to claim 5, JP2002080647A discloses that the film can comprise up to 75% polyolefin (paragraph [0008]).  JP2002080647A does not disclose that the film can comprise greater than or equal to 80.0wt%.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).  It would have been obvious to one of ordinary skill in the art to have provided that the film can comprise greater than or equal to 80.0wt% in order to provide for ease of processing and/or improved mechanical properties.
With regards to claim 16, JP2002080647A discloses wherein the polyolefin is a linear low-density polyethylene (since ethylene-alpha-olefin copolymers are disclosed, paragraph [0017]).  JP2002080647A does not disclose a density of greater than or equal to 900 and less than or equal to 925 kg/m3, as determined in accordance with ASTM D792(2008) and/or a melt mass flow rate of greater than or equal to 0.1 and less than or equal to 20.0 g/10 min, as determined in accordance with ASTM D1238 (2013), at a temperature of 190 degrees C under a load of 2.16 kg.  However, finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05(II)).  It would have been obvious to have provided a density of greater than or equal to 900 and less than or equal to 925 kg/m3, as determined in accordance with ASTM D792(2008) and/or a melt mass flow rate of greater than or equal to 0.1 and less than or equal to 20.0 g/10 min, as determined in accordance with ASTM D1238 (2013), at a temperature of 190 degrees C under a load of 2.16 kg in order to provide for ease of processing and/or improved mechanical properties.
Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2002080647A (English machine translation provided herein) in view of JP5681523B (English machine translation provided herein).
JP2002080647A discloses a film composition comprising a polymer matrix (paragraphs [0007 - 0008]) comprising polyolefin (paragraph [0017 - 0018]), iron (paragraphs [0012]), ferrous sulfate (paragraphs [0014]), and an electrolyte (paragraphs [0012 - 0013]) wherein the iron is iron powder with a particle size of 1-100 microns (paragraphs [0012]), wherein the film composition comprises up to 2.0 wt% of the electrolyte (paragraphs [0012 – 0013]), wherein the film composition comprises greater than or equal to 0.5 and less than or equal to 2.0wt% of the electrolyte and wherein the electrolyte is sodium chloride (paragraphs [0012 – 0013]).
JP2002080647A does not disclose wherein the film comprises ferrous sulfate heptahydrate and glycerol.
JP5681523B discloses a film composition comprising a polymer matrix (paragraphs [0013 – 0016]) comprising polyolefin (paragraph [0085 – 0088]), iron (paragraphs [0041]), ferrous sulfate heptahydrate (paragraphs [0060], [0063]), glycerol (paragraphs [0091]) and an electrolyte (since electrolytic iron powder is disclosed, paragraphs [0041]) for the purpose of providing improved high oxygen barrier properties (paragraph [0001]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the film comprises ferrous sulfate heptahydrate and glycerol in JP2002080647A in order to provide improved high oxygen barrier properties as taught or suggested by JP5681523B.
JP5681523B also discloses wherein the composition comprises, with regard to the total weight of the film composition:  greater than or equal to 0.5 and less than or equal to 10.0 wt% of the iron; and/or greater than or equal to 0.5 and less than or equal to 10.0 wt% of the ferrous sulfate heptahydrate; and/or greater than or equal to 0.5 and less than or equal to 10.0 wt% of the glycerol (claim 8, paragraphs [0015 - 0019], [0056], [0082], [0088], [0091]), wherein the film comprises a quantity of the scavengling components of less than or equal to 20.0wt%, with regard to the total weight of the film composition, wherein the quantity of the scavenging components 1s defined as the sum of the weight of the iron, the ferrous sulfate heptahydrate, the glycerol, and the electrolyte (claim 8, paragraphs [0015 - 0019], [0056], [0082], [0088], [0091]), wherein the polymer matrix comprises at least on of polyethylene, polypropylene, or a polyethylene grated compound (paragraphs [0085 – 0088]).
	JP5681523B discloses wherein the film is used in food packaging, wherein the film is a single layer or multi-layer film, wherein the film thickness of greater than or equal to 5 and less than or equal to 200 microns, wherein the film is a multi-layer film comprising the film composition in the layer of the multi-layer film that is adjacent to that an outer layer of the multi-layer film that is or is to be exposed to the environment wherein oxygen scavenging is to be taking place, wherein the layer of the multi- layer film that is adjacent to that outer layer of the multi-layer film that is or is to be exposed to the environment wherein oxygen scavenging is to be taking place consists of the film composition, a package, wherein the comprises an enclosed space for containing a product, wherein at least a section of the walls enclosing that space contains a film comprising the film composition (paragraphs [0089], [0098 – 0103], [0109], 0111]).
JP5681523B wherein the composition comprises, with regard to the total weight of the film composition:  greater than or equal to 0.5 and less than or equal to 5.0 wt% of the iron; and/or greater than or equal to 0.5 and less than or equal to 5.0 wt% of the ferrous sulfate heptahydrate; and/or greater than or equal to 0.5 and less than or equal to 10.0 wt% of the glycerol (claim 8, paragraphs [0015 - 0019], [0056], [0082], [0088], [0091]).
With regards to claim 11, JP5681523B does not disclose wherein the film has an oxygen scavenging performance of greater than 2 mg of oxygen per gram of film.  However, said oxygen scavenging performance is necessarily present in modified JP2002080647A since modified JP2002080647A discloses the film composition comprising each component as recited in claim 1, see above.  Moreover, finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05(II)).  It would have been obvious to have provided wherein the film has an oxygen scavenging performance of greater than 2 mg in order to provide improved oxygen scavenging.
With regards to claim 5, JP2002080647A discloses that the film can comprise up to 75% polyolefin (paragraph [0008]).  JP2002080647A does not disclose that the film can comprise greater than or equal to 80.0wt%.  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).  It would have been obvious to one of ordinary skill in the art to have provided that the film can comprise greater than or equal to 80.0wt% in order to provide for ease of processing and/or improved mechanical properties.
With regards to claim 16, JP2002080647A discloses wherein the polyolefin is a linear low-density polyethylene (since ethylene-alpha-olefin copolymers are disclosed, paragraph [0017]).  JP2002080647A does not disclose a density of greater than or equal to 900 and less than or equal to 925 kg/m3, as determined in accordance with ASTM D792(2008) and/or a melt mass flow rate of greater than or equal to 0.1 and less than or equal to 20.0 g/10 min, as determined in accordance with ASTM D1238 (2013), at a temperature of 190 degrees C under a load of 2.16 kg.  However, finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05(II)).  It would have been obvious to have provided a density of greater than or equal to 900 and less than or equal to 925 kg/m3, as determined in accordance with ASTM D792(2008) and/or a melt mass flow rate of greater than or equal to 0.1 and less than or equal to 20.0 g/10 min, as determined in accordance with ASTM D1238 (2013), at a temperature of 190 degrees C under a load of 2.16 kg in order to provide for ease of processing and/or improved mechanical properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 14, 2022